DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, and 17, drawn to the technical feature of a method of detecting bacteria in a sample using the system of Group II.
Group II, claims 6, 8-16, 20-25, 27 and 33, drawn to the technical feature of a system comprising magnetic beads, bacteriophages, a magnet, and a three-electrode electrochemical cell for detecting bacteria in a sample .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the system of Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shabani et al. (Talanta, 2013, 116:1047-1053) and Zhou et al. (ECS Transactions, 2015, 69(38):1-8)1.  
Shabani et al. teaches a method of detecting bacteria in a sample see page 1048, col.1, Para. 3), the method comprising: 

contacting the phage-functionalized magnetic particles with a sample contaminated with the target bacteria, such that the bacteriophages bind to bacterial cells of the target strain in the sample thereby coupling the bacterial cells to the phage-functionalized magnetic particles (see page 1048, Col. 1, Para. 5);
applying a magnetic field to the sample to separate magnetic particle-coupled bacterial cells from other components in the sample to provide an enriched sample comprising a greater concentration of the target bacteria than the original sample (see page 1049, Col. 2, Para. 3 and page 1050, Col. 2, Para. 2). 
Shabani et al. further discloses contacting the enriched sample with a bacteriophage-modified electrode (where T4-modified electrodes comprise a sensor for impedimetric detection (see page 1049, Col. 2, Para. 3, Fig.1).  Shabani et al. fails, however, to explicitly disclose wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phages are oriented in a head-in configuration relative to the magnetic particle such that a head of the bacteriophage is coupled to the magnetic particle; and further more fails to explicitly disclose wherein said electrode comprises an electrode material, 
Zhou et al. is in the field of phage-modified electrodes used as a biosensor for the detection of E. coli, using electrochemical impedance spectroscopy as the detection technique (see page 2, Para. 3), and teaches contacting an enriched sample with a bacteriophage-modified electrode (see page 4, Para. 1 and page 2, Para. 2; and page 3, Para. 1), the electrode comprising an electrode material (see page 2, Para. 4 and page 7, Para. 1), a layer of multi-walled, carbon nanotubes (MWCNTs) on a surface of the electrode material (where multi-wall carbon nanotubes were functionalized with polyethylenimine (PEI) to obtain positive surface charge, and whereupon said PEI-CNT was dropcast onto the surface of said SPE and then dried, (see page 3, Para. 4), and a second plurality of bacteriophages specific for the target strain of bacteria (the electrode was then immersed in an electrochemical cell containing bacteriophage in PBS buffer, see 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shabani et al. to further comprise the multi-walled, carbon nanotube electrode of Zhou et al., comprising phages oriented in a head-in, tail-out configuration relative to the electrode surface, and wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phages are oriented in a head-in configuration relative to the magnetic particle such that a head of the bacteriophage is coupled to the magnetic particle. One of ordinary skill in the art would have been motivated to do so to obtain a bacteriophage-modified electrode for the rapid and highly selective detection of bacteria, wherein the immobilization of said bacteriophage may be specifically tailored to achieve a preferred orientation of phage on the surface such that bacteria can be bound/detected (see page 2, Para. 2). 
Hence, in the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared special technical feature, the inventions listed as Groups I and II lack unity with one another.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shabani et al. and Zhou et al. were cited by applicant in an IDS filed on May 28, 2019.